DETAILED ACTION
Status of Claims:
Claims 33-39, 41-49 and 51-54 are pending.
Claims 33, 34, 36, 39, 43, 47, and 52 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/02/2022, with respect to the rejection(s) of claim(s) 33 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malone. The applicant argues that Malone does not teach a flowrate through the filter per unit cross-sectional area. This argument is persuasive. However, Malone teaches a flowrate through the filter per unit volume and further teaches that the depth of the filter should be sufficient to provide adequate suspended solids filtration (see col. 4 line 68- col. 5 line 2). Malone teaches a flowrate of 40 gpm/ft3 which is equivalent to approximately 97 m3/m2ft/h. Therefore a filter depth of greater than 0.63ft would result in a flowrate per unit cross sectional area of greater than 60 m3/m2/h. The applicant argues that it would not have been obvious to one skilled in the art to determine a flow rate per unit cross-sectional area. This argument is not persuasive because one skilled in the art would have found it obvious to adjust the filter depth, thereby adjusting the flowrate per unit cross-sectional area, in order to ensure adequate filtration in the filter (see col. 4 lines 68- col. 5 line 2).
The applicants remaining arguments are not persuasive. The applicant argues that Malone does not teach the air supply conduit connected to the liquid conduit because influent water from the aquarium is supplied by air lift pump 36.  This argument is not persuasive because the claims do not require air drawn into the filter through an air supply conduit connected to a liquid return conduit that returns liquid from the filter to a source.  The claims do not specify where the liquid is being returned to or from, therefore the line 6 is equivalent to the liquid return conduit as claimed as it returns liquid to the filter. 
The applicant argues that Malone does not teach inlet line 6 as constituting the return conduit, and therefore does not teach the limitations of claim 53. 	This argument is not persuasive because the claims do not require that the air supply conduit and the liquid return conduit are the same conduit, only that they are connected. As all lines are connected in a recirculating system the air supply conduit is connected to the liquid return conduit of Malone. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-40, 43-49, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (USPN 5,232,586).

Regarding Claim 33:
	Malone teaches the filter apparatus comprising: a filter chamber (filter chamber 3) comprising a plurality of mechanical filter elements (floating media 8) for forming a static filter pack (media pack 9) to perform mechanical filtration of a liquid (see col. 3 lines 34-50); the filter apparatus being is configured to generate a flow of the liquid through the mechanical filter elements during filtration; wherein the filter apparatus is configured to establish a flow rate per unit cross- sectional area of the static filter pack greater than 60m3/m2/h during filtration (40 gpm/ft3 is approximately 97 m3/m2ft/h) (see col. 5 lines 39-41).
	Malone does not teach the flow rate per cross-sectional area. Malone further teaches that the depth of the filter should be sufficient to provide adequate suspended solids filtration (see col. 4 line 68- col. 5 line 2). Therefore a filter depth of greater than 0.63ft would result in a flowrate per unit cross sectional area of greater than 60 m3/m2/h. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the filter depth, and use a depth greater than 0.63 ft in order to ensure adequate suspended solids removal (see col. 4 line 68- col. 5 line 2). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 34:
	Malone teaches the filter apparatus as claimed in claim 33, wherein during filtration the filter apparatus is configured to establish the flow rate per unit cross-sectional area of the static filter pack greater than, 65m3/m2/h (40 gpm/ft3 is approximately 97 m3/m2ft/h) (see col. 5 lines 39-41). Therefore a filter depth of greater than 0.67ft would result in a flowrate per unit cross sectional area of greater than 65 m3/m2/h. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the filter depth, and use a depth greater than 0.63 ft in order to ensure adequate suspended solids removal (see col. 4 line 68- col. 5 line 2). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 35:
	Malone teaches the filter apparatus as claimed in claim 33.	
	Malone does not explicitly teach the filter apparatus configured to establish the flow rate in the range of 60 m3/m2/h to 150 m3/m2/h exclusive.
	Malone further teaches a flow rate of 20-40 gpm/ft3. Given that the prior art range of 20-40 gpm/ft3 overlaps the claimed range of 60 m3/m2/h to 150 m3/m2/h, for a filter depth of greater than 0.63ft, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a flow rate within the claimed range (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.).  

Regarding Claim 36:
	Malone teaches the filter apparatus as claimed in claim 33.	
	Malone does not explicitly teach the filter apparatus configured to establish the flow rate in the range 150m3/m2/h to 550m3/m2/h.
	Malone further teaches that the flow rate through the filter is set dependent on the systems desired oxygen transport rates (see col. 5 lines 32-41) by using the appropriate inlet and outlet sizes and that the filter depth should be set to ensure adequate solids removal. It would have been obvious to one skilled in the art to set the inlet and outlet size to establish a flow rate in the range of 150 m3/m3/h to 550 m3/m2/h in order to increase the oxygen transfer in the system.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 37:
	Malone teaches the filter apparatus as claimed in claim 33.	
	Malone does not explicitly teach the filter apparatus configured to establish the flow rate in the of approximately 350m3/m2/h.
	Malone further teaches that the flow rate through the filter is set dependent on the systems desired oxygen transport rates (see col. 5 lines 32-41) by using the appropriate inlet and outlet sizes and the filter depth should be set to ensure solids removal. It would have been obvious to one skilled in the art to set the inlet and outlet size to establish a flow rate of approximately 350m3/m2/h in order to increase the oxygen transfer in the system.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 38:
	Malone teaches the aquatic system comprising one or more container (aquarium 35) (see col. 7 lines 5-10) for containing a predetermined volume of liquid (aquariums contain set volumes of liquid) and a filter apparatus as claimed in claim 33, wherein the filter apparatus is configured to filter the liquid in the one or more container (see col. 7 lines 5-24). 

Regarding Claim 39:
	Malone teaches the aquatic system of claim 38.
	Malone is silent as to the relative size of the filter chamber and predetermined volume of liquid. However, absent a showing of any significance with respect to the relative sizes it would have been obvious to one skilled in the art to adjust the size of the filter to the predetermined volume in order to accommodate the amount of fluid being filtered and use a filter chamber with a size that corresponds to the size of the predetermined volume divided by 3.0 to 70. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04) and the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).

Regarding Claim 40:
	Malone teaches the aquatic system comprising one or more container (aquarium 35) (see col. 7 lines 5-10) adapted to contain a predetermined volume of liquid (aquariums contain set volumes of liquid) and a filter apparatus comprising: a filter chamber (filter chamber 3) comprising a plurality of mechanical filter elements (floating media 8) for forming a static filter pack (media pack 9) to perform mechanical filtration of the liquid in said one or more container (see col. 3 lines 34-50)
	Malone is silent as to the relative size of the filter chamber and predetermined volume of liquid. However, absent a showing of any significance with respect to the relative sizes it would have been obvious to one skilled in the art to adjust the size of the filter to the predetermined volume in order to accommodate the amount of fluid being filtered and use a filter chamber with a size that corresponds to the size of the predetermined volume divided by 3.0 to 70. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04) and the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).


Regarding Claim 43:
	Malone teaches the method of filtering a liquid, the method comprising: establishing a flow of liquid through a static filter pack (media pack 9) formed of a plurality of filter elements (floating media 8) (see col. 3 lines 34-46), the filter elements each having an open cell structure (tubular has an open cell) (see col. 4 lines 48-55); wherein a flow rate per unit cross-sectional area of the static filter pack is greater than 60m3/m2/h (40 gpm/ft3 is approximately 97 m3/m2/h) (see col. 5 lines 39-41).

Regarding Claim 44:
	Malone teaches the method as claimed in claim 43, wherein the flow rate per unit cross-sectional area of the static filter pack greater than, 65m3/m2/h (40 gpm/ft3 is approximately 97 m3/m2/h) (see col. 5 lines 39-41), 70m3/m2/h, 80m3/m2/h, 90 m3/m2/h or 100m3/m2/h.

Regarding Claim 45:
	Malone teaches the method as claimed in claim 43.	
	Malone does not explicitly teach the flow rate in the range of 60 m3/m2/h to 550 m3/m2/h exclusive.
	Malone further teaches a flow rate of 20-40 gpm/ft3. Given that the prior art range of 20-40 gpm/ft3 overlaps the claimed range of 60 m3/m2/h to 150 m3/m2/h exclusive a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a flow rate within the claimed range (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.).  

Regarding Claim 46:
	Malone teaches the method as claimed in claim 43.	
	Malone does not explicitly teach the flow rate in the range of 60 m3/m2/h to 150 m3/m2/h exclusive.
	Malone further teaches a flow rate of 20-40 gpm/ft3. Given that the prior art range of 20-40 gpm/ft3 overlaps the claimed range of 60 m3/m2/h to 150 m3/m2/h exclusive a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a flow rate within the claimed range (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.).  

Regarding Claim 47:
	Malone teaches the method as claimed in claim 43.	
	Malone does not explicitly teach establish the flow rate in the range 150m3/m2/h to 550m3/m2/h; or 200m3/m2/h to 500m3/m2/h; or 250m3/in2/h to 450m3/M2/h; or 300m3/m2/h to 400m3/m2/h; or 325m3/m2/h to 375m3/m2/h.
	Malone further teaches that the flow rate through the filter is set dependent on the systems desired oxygen transport rates (see col. 5 lines 32-41) by using the appropriate inlet and outlet sizes. It would have been obvious to one skilled in the art to set the inlet and outlet size to establish a flow rate in the range of 150 m3/m3/h to 550 m3/m2/h in order to increase the oxygen transfer in the system.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 48:
	Malone teaches the method as claimed in claim 43,  wherein the plurality of filter elements are contained in a filter chamber (filter chamber 3), the method comprising introducing air into the filter chamber through one or more air inlets (air inlet line 10) to agitate the filter elements (see col. 3 lines 45-50).

Regarding Claim 49:
	Malone teaches the method as claimed in claim 48, further comprising allowing air to be drawn into the filter chamber as liquid is drained from the filter chamber (see col. 6 lines 39-41).

Regarding Claim 51:
	Malone teaches the method as claimed in claim 49, wherein the air is drawn into the filter chamber through an air supply conduit connected to a liquid return conduit connected to the filler chamber (see fig, 6, col. 7 lines 11-21).


    PNG
    media_image1.png
    551
    659
    media_image1.png
    Greyscale

Regarding Claim 52:
	Malone teaches the filter apparatus as claimed in claim 33, wherein the filter chamber comprises a liquid inlet (inlet line 6) and a liquid outlet (outlet line 7) (see col. 5 lines 16-20), the filter apparatus comprising an air supply conduit having at least one air inlet (air inlet line 10) for introducing air into the filter chamber to agitate the filter elements (see col. 5 lines 25-30), the filter chamber being substantially sealed and the air introducing means being configured to draw air into the filter chamber as liquid is drained from said filter chamber (chamber is closed aside from insets and outlets, therefore it is substantially sealed).

Regarding Claim 53:
	Malone teaches the filter apparatus as claimed in claim 52, wherein the air supply conduit is configured to draw air through a liquid return conduit (see fig. 6) connected to the liquid outlet (outlet line 7 conducts fluid back to the aquaculture system) (see col. 5 lines 19-22). As the outlet recirculates to the aquaculture system it is connected to the inlet and therefore to the air supply. 

Regarding Claim 54:
	Malone teaches the filter apparatus as claimed in claim 53.
	Malone does not explicitly teach wherein the air supply conduit is connected to the liquid return conduit downstream of a liquid return valve for controlling the return of filtered liquid from the filter chamber. 
	Malone further teaches a liquid return valve (valve 26) (see col. 5 lines 22-24) on outlet line 7.
	It would have been obvious to one skilled in the art to add the return valve of figure 1 to the embodiment of figure 6, thereby having the air supply conduit connected downstream of a liquid return valve, because it is the simple addition of a known valve to a known outlet line, and because it ensures that filtered water only flows out of the outlet (see col. 5 lines 21-23). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (USPN 5,232,586) as applied to claim 33 above, and further in view of Schwartzkopf (US 2005/0029204).

Regarding Claim 41:
	Malone teaches the filter apparatus as claimed in claim 33 configured for controlling a drain valve actuator and/or an inlet valve actuator and/or an outlet valve actuator and/or a check valve actuator to perform filtration or backwashing (valves are opened and closed for backwashing and filtration) (see col. 6 lines 9-41).
	Malone does not explicitly teach an electronic control unit (ECU).
	Schwartzkopf teaches an electronic control unit (filter controller 54) for controlling the opening and closing of valves (see para. 0089).
	Malone and Schwartzkopf are analogous inventions in the art of buoyant media filters. It would have been obvious to one skilled in the art to add the controller of Schwartzkopf to control the valves of Malone because it is the simple addition of a known controller to a known filter, obviously resulting in automatic opening and shutting of valves, with an expectation of success. Additionally, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art (see In re Venner, 120 USPQ 192 (CCPA 1958), MPEP § 2144.04).

Regarding Claim 42:
	Malone, as previously modified, teaches the filter apparatus as claimed in claim 41, wherein the ECU is configured to control a frequency with which backwashing is performed dependent on water loss from the system (see coo. 6 lines 65-68).
	Malone does not explicitly teach such that between 10% and 20% of the liquid being filtered is replaced on a weekly basis.
	It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the frequency that the filter is configured to be backwashed such that between 10% and 20% of the liquid if replaced on a weekly basis because it is desirably to control the water loss in the system. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/23/2022